11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Christopher Bennett Wooten,          * From the 118th District Court
                                                of Howard County
                                                Trial Court No. 14804.

No. 11-18-00179-CR                             * October 4, 2018

                                               * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the orders below. Therefore, in accordance with this court’s
opinion, the orders of the trial court are in all things affirmed.